Exhibit 10.01

TOTAL GAS & POWER USA BIOTECH, INC

1201, Louisiana, Suite 1600, Houston,

Texas 77002, United States of America

January 11th, 2011

AMYRIS, INC.

Att. Mr. John Melo

5885 Hollis Street, Suite 100

Emeryville, CA 94608

Re:    Assignment of the Collaboration Agreement

Pursuant to Section 13.6(a) of the Technology License, Development, Research and
Collaboration Agreement, entered into by Amyris, Inc. and Total Gas & Power USA
Biotech Inc. (“TGP Biotech”), dated June 21, 2010 (the “Collaboration
Agreement”), the parties thereto agreed that either of them “may, in its sole
discretion, assign [such Collaboration] Agreement and its rights and obligations
[thereto], in whole or in part, to any of its Affiliates, other than, in the
case of Total, an Excluded Affiliate”.

We would like to inform you that for organizational internal reasons, we have
decided to assign the Collaboration Agreement from TGP Biotech to one of our
wholly-owned Affiliates (as such term is defined in the Collaboration
Agreement), Total Gas & Power USA S.A.S. (“TGP USA”). TGP Biotech represents and
warrants that TGP USA is not an Excluded Affiliate (as such term is defined
under the Collaboration Agreement). Such assignment is then, permitted under
such agreement.

By signing this letter Amyris, Inc. acknowledges and agrees that TGP Biotech has
exercised its right to assign all of its rights and obligations pursuant to the
Collaboration Agreement, in accordance with Section 13.6(a) of such agreement,
and that Amyris, Inc. will as of the date of this letter refer to TGP USA for
any matter in relation to the Collaboration Agreement, as the party to such
agreement, replacing TGP Biotech.

Please be informed that the contact persons of Total, Amyris currently work with
in relation to the Collaboration Agreement will continue to be the same.
Nevertheless, for notice purposes under Section 13.9 of the Collaboration
Agreement, please utilize the following notice address (in replacement of TGP
Biotech notice address):

 

1



--------------------------------------------------------------------------------

TOTAL GAS & POWER USA S.A.S.

Att.: Gas & Power Legal Department

Address: 2, Place Jean Millier, La Défense

92400 Courbevoie, France

Fax number : 0033 147443807

Truly yours,

TOTAL GAS & POWER USA BIOTECH INC.

 

        /s/ Vincent Schacter

Name: Vincent Schacter Title: Senior Vice President, R&D

Acknowledged and agreed,

as of the date first written above.

AMYRIS, INC.

 

        /s/ John Melo

Name: John Melo Title: CEO

 

2